 Case 3:18-cv-00512-NJR Document 96 Filed 06/22/20 Page 1 of 2 Page ID #344


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSHUA W. KRUGER,

                     Plaintiff,

 v.                                          Case No. 18-cv-512-NJR

 JOHN BALDWIN, et al.,

                     Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      The matter is before the Court for case management purposes. Defendants Cynthia

Gimber and Malda Carson were issued summons on January 30, 2020 (Doc. 62).

Defendant Daniel Klein was issued a summons on February 12, 2020 (Doc. 74). All three

returned their waivers (Docs. 71, 85, and 88), and per the automatic extensions of time

provided by Amended Administrative Order 261 and Second Amended Administrative

Order 261, Defendants Answer deadline was reset to June 12, 2020 (Doc. 94). As of this

date, Defendants have failed to move, answer, or otherwise plead in response to the

Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. Fed. R. Civ. P.

55(a). Accordingly, the Court ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against Defendants
             Gimber, Carson, and Klein in accordance with Federal Rule of Civil
             Procedure 55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against Defendants

                                     Page 1 of 2
Case 3:18-cv-00512-NJR Document 96 Filed 06/22/20 Page 2 of 2 Page ID #345


          Gimber, Carson, and Klein on or before July 13, 2020, in accordance with
          Federal Rule of Civil Procedure 55(b).

    (3)   If Plaintiff fails to move for default judgment as set forth in this Order, this
          entire action will be dismissed as to Defendants Gimber, Carson, and Klein
          for failure to prosecute and/or failure to comply with an order of the Court.

    (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order and the
          entry of default to Plaintiff and to Defendants Gimber, Carson, and Klein.

    IT IS SO ORDERED.

    DATED: June 22, 2020


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                    Page 2 of 2
